Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 12, 2015

The Court of Appeals hereby passes the following order:

A15D0381. LARRY MCGUIRE v. THE STATE.

      Larry McGuire appealed his conviction for rape, aggravated sodomy, and
assault. In McGuire v. State, 287 Ga. App. 764 (653 SE2d 101) (2007), we reversed
based upon the trial court’s failure to strike a juror for cause. See id. After the case
was remanded, McGuire entered a guilty plea.1 On December 18, 2013, the trial court
entered an order denying McGuire’s pro se motion to compel production of his guilty
plea transcript. On April 16, 2015, McGuire filed a two-page application for
discretionary appeal seeking to challenge the validity of his guilty plea.
      As a threshold matter, we note there is nothing in McGuire’s application for
discretionary appeal to indicate he challenged the validity of his plea below. Rather,
the only order McGuire included was the December 2013 order denying his request
for a transcript. And McGuire is unable to challenge this order because his
application for discretionary appeal is untimely. An application for discretionary
appeal must be filed within 30 days of the entry of the order or judgment to be
appealed. See OCGA § 5-6-35 (d). McGuire, however, filed his application 484 days
after entry of the order he included with his discretionary application. The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Accordingly, this application is hereby DISMISSED
for lack of jurisdiction.


      1
       McGuire pled guilty pursuant to North Carolina v. Alford, 400 U.S. 25 (91
SCt 160, 27 LEd2d 162) (1970), and thereby pled guilty without admitting his guilt.
Court of Appeals of the State of Georgia
                                     05/12/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.